The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4-5 recites the limitation "the accelerator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the traveling wave RF linear accelerator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Sierra (US 20120200238).
Regarding claim 1, Bertozzi teaches a device comprising:
an electromagnetic wave source 10 to receive a beam current of electrons and to generate an electromagnetic wave (column 4 line 14+);
an accelerator structure 10 to receive the electromagnetic wave and to generate an output dose rate of electrons having a beam energy between 4-25 mega-electronvolts (MeV) (column 4 line 14+); and
an accelerator target structure to receive the output dose of electrons comprised of:
an x-ray emitting target 14 to emit x-rays in response to receiving the output dose rate of electrons, wherein the x-ray emitting target is less than 0.2 radiation lengths (column 5 line 12).
However Bertozzi fails to teach the output dose is therapy dose.
Sierra teaches a therapy dose (para 92).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the industrial dose of Bertozzi with the therapy dose as taught by Sierra, since it would provide better modality/utility.
Regarding claim 2, Bertozzi fails to teach the electromagnetic wave source is a klystron and the medical linear accelerator is a standing wave accelerator.
Sierra teaches electromagnetic wave source is a klystron and a medical linear accelerator is a standing wave accelerator (para 25 and 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the industrial dose of Bertozzi with the therapy dose as taught by Sierra, since it would provide better modality/utility.
Regarding claim 3, Bertozzi teaches the thickness of the x-ray emitting target is between 0.01 and 0.2 radiation lengths (column 5 line 12).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Smith (US 20070248214).
Regarding claim 4, Bertozzi fails to teach the accelerator is coupled to a robotic arm.
Smith teaches an accelerator coupled to a robotic arm 302.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the accelerator of Bertozzi with the robotic arm as taught by Smith, since it would provide better beam positioning.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Akery (US 20150034823).
Regarding claim 5, Bertozzi fails to teach the accelerator is coupled to a gantry.
Akery teaches an accelerator coupled to a gantry (figure 3b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the accelerator of Bertozzi with the gantry as taught by Akery, since it would provide better beam positioning.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Balakin (US 20120041251).
Regarding claim 7, Bertozzi fails to teach the accelerator target structure is further comprised of a heat sink coupled to the x-ray emitting target.
Balakin teaches a heat sink coupled to an x-ray target (para 122).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the target of Bertozzi with the known heat sink, since it would provide better heat dissipation.
Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) as modified by Sierra (US 20120200238) further in view of Cheung et al. (US 20120294423).
Regarding claim 8, Bertozzi fails to teach the electromagnetic wave source is a magnetron and the medical linear accelerator is a traveling wave accelerator.
Cheung teaches an electromagnetic wave source is a magnetron and a medical linear accelerator is a traveling wave accelerator (para 3, 40, 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the source and accelerator of Bertozzi with the magnetron and traveling wave accelerator, since it would reduce cost and size of the accelerator.
Regarding claim 9, Bertozzi teaches the thickness of the x-ray emitting target is between 0.01 and 0.2 radiation lengths (see above).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Smith (US 20070248214).
Regarding claim 10, Bertozzi fails to teach the accelerator is coupled to a robotic arm.
Smith teaches an accelerator coupled to a robotic arm 302.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the accelerator of Bertozzi with the robotic arm as taught by Smith, since it would provide better beam positioning.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Akery (US 20150034823).
Regarding claim 11, Bertozzi fails to teach the accelerator is coupled to a gantry.
Akery teaches an accelerator coupled to a gantry (figure 3b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the accelerator of Bertozzi with the gantry as taught by Akery, since it would provide better beam positioning.
Regarding claims 6 and 12, Cheung teaches the traveling wave RF linear accelerator is an X-Band, C-Band, S-Band or L-Band linear accelerator (para 51).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi (US 5420905) in view of Balakin (US 20120041251).
Regarding claim 13, Bertozzi fails to teach the accelerator target structure is further comprised of a heat sink coupled to the x-ray emitting target.
Balakin teaches a heat sink coupled to an x-ray target (para 122).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the target of Bertozzi with the known heat sink, since it would provide better heat dissipation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOON K SONG/Primary Examiner, Art Unit 2884